Citation Nr: 0311975	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  01-03 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there is new and material evidence to reopen the 
veteran's claim for service connection for residuals, 
asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk


INTRODUCTION

The veteran served on active duty from December 1947 to 
February 1950 and from August 1950 to April 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that new and material 
evidence had not been submitted to reopen the veteran's 
claim.


FINDINGS OF FACT

1.  The Board, in a June 1990 decision, denied the veteran's 
claim for service connection for chronic obstructive 
pulmonary disease due to asbestos exposure.  The veteran was 
notified of that decision and of his appellate rights and 
procedures in June 1990.

2.   The additional evidence submitted since the June 1990 
decision, is new, relevant, and directly relates to the claim 
of service connection for pulmonary asbestos.

3.   Evidence of record indicates that the veteran was most 
likely exposed to asbestos in service.

4.   The veteran has a diagnosis of pulmonary asbestosis.

5.   Pulmonary asbestosis has been attributed to service.




CONCLUSIONS OF LAW

1.  The June 1990 Board decision denying service connection 
for COPD was final. 38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1103 (2002).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for asbestos exposure is new and material, 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2002).

3.  Resolving doubt in the veteran's favor, a lung disorder, 
diagnosed as pulmonary asbestos, was incurred in service. 38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed decisions of the Board are final.  38 
U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2002). However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim. Manio v. Derwinski, 1 Vet. App. 145 
(1991). When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991). Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a). However, these 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are therefore not applicable in 
this case as the veteran's claim to reopen was filed prior to 
August 29, 2001.

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In September 1987, the Board service connection for a lung 
disorder on the basis the respiratory disorders treated 
during service were acute and transitory in nature and 
resolved without chronic residual disability; that asbestosis 
or any other asbestos-related respiratory disorder had not 
been demonstrated by the evidence of record; and that chronic 
obstructive pulmonary disease did not have its onset during 
the veteran's period of military service.  That decision was 
final.  No specific allegation of error has been made with 
respect to that determination. A reopened claim was received 
in September 1988.  In June 1990, the Board denied the 
veteran's claim on the basis that the additional evidence 
presented did not create a new factual basis warranting 
service connection therefor.  A reopened claim was again 
received in March 1999.  In December 1999, the RO denied the 
veteran's claim on the basis that new and material evidence 
adequate to reopen the claim for residuals, asbestos exposure 
had not been submitted.  The veteran submitted a notice of 
disagreement in December 1999.

The Board has reviewed the evidence received into the record 
since the December 1999 RO denial and finds that new and 
material evidence has been received to reopen the claim of 
service connection for chronic obstructive pulmonary disease 
due to asbestos exposure. Specifically, medical evidence from 
F. V. Messina, M.D., dated February 2003, R. L. Henson, M.D., 
dated March 2001, and J. E. Roman, M.D., dated December 2000, 
shows findings and diagnoses of chronic obstructive pulmonary 
disease which relates to asbestos exposure.  Moreover, the 
Department of the Navy Records Management in March 2000 
reported that it was probable that the veteran was exposed to 
asbestos in service, but a positive statement the veteran was 
or was not exposed cannot be made.  Thus, this evidence bears 
directly and substantially upon the specific matter under 
consideration. This evidence therefore constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the claim 
is thus reopened. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R.§ 3.303(d) (2002).

C.A. Rogers, M.D., who conducted a VA examination in 
September 1999 at Pensacola VAOPC, stated that the veteran's 
chronic obstructive pulmonary disease and bronchospasm were 
more related to his cigarette smoking and to possibly 
allergic diathesis as a contributing factor and his repeated 
respiratory infections as the cause of his present condition.

In March 2000, the Department of Navy Records Management 
stated that asbestos products were used on ships during the 
period of the veteran's service, that probability of exposure 
to asbestos during service was probable, and that positive 
statement that the veteran was or was not exposed could not 
be made.  Thus, resolving doubt in the veteran's favor, the 
Board finds that the veteran was exposed to asbestos during 
service.

In a December 2000 private medical record, J.E. Roman, M.D., 
noted that the veteran had an exposure history to asbestos 
and radiographic evidence of diffuse lung disease.  Dr. Roman 
further recommended that there was a high probability of 
deterioration in the pulmonary function and clinical picture, 
even in the absence of further asbestos exposure.

In a March 2001 letter, the veteran's physician, R. L. 
Henson, M.D., noted that the veteran had asbestosis by 
history with a consistent chest radiograph and chronic 
obstructive pulmonary disease. 

In a July 2002 letter, the veteran's physician, F.V. Messina, 
M.D., noted that the veteran had been disabled with 
asbestosis relative to very extensive military exposure, and 
should be entitled to any benefits related to that.  In a 
February 2003 letter, Dr. Messina pointed out again that the 
veteran was disabled because of respiratory disease related 
to his heavy asbestos exposure throughout his military 
exposure in the Navy.  Furthermore, in that letter, Dr. 
Messina noted that the veteran's smoking history was very 
mild and remote and not related.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology." In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." In Gilbert, the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence. Under the benefit of the doubt 
doctrine established by Congress, when the evidence is in 
relative equipoise, the law dictates that the veteran 
prevails. Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

In view of the above, the Board is of the opinion that the 
veteran's diagnosis of pulmonary asbestos is related to 
service.  The record establishes that the veteran suffered 
disability as being exposed to asbestos in service.  As the 
Court pointed out in Gilbert, supra, entitlement need not be 
established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  While the VA physician who examined the veteran in 
September 1999 indicated that the veteran's chronic 
obstructive pulmonary disease and bronchospasm were more 
related to his cigarette smoking and to possibly allergic 
diathesis as a contributing factor and his repeated 
respiratory infections as the cause of his present condition, 
three private physicians, who have treated the veteran's 
asbestosis for several years, have attributed his pulmonary 
asbestos to asbestos exposure in service.  Moreover, there is 
evidence of record that the veteran was exposed to asbestos 
during service.  The Board finds that the opinions of the 
veteran's treating private physicians to be persuasive in 
this case.  Thus, in view of this evidence, and with 
application of the benefit of the doubt rule, the Board finds 
that the pulmonary asbestos resulted from service.

VCAA

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. Seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication. See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993). Thus the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.


ORDER

New and material evidence was submitted to reopen the claim.  
Service connection for pulmonary asbestos is granted.



	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

